DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims status
2.	In the Response after Non-Final Action filed on 04/21/2022, claims 2, 7 and 10-15 have been amended. Therefore, claims 2-21 are currently pending for the examination.

   Information Disclosure Statement
3.	The Examiner has considered the reference(s) listed on the Information Disclosure Statement submitted on 02/11/2022.

Terminal Disclaimer 
4.	The terminal disclaimer filed on 04/11/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 16/032, 704 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Response to Amendments
5.	Applicant’s arguments: see Page 8-10, filed on 04/21/2022, with respect to claims 2-21  have been fully considered and are persuasive.  The Obvious Double Patenting and 35 U.S.C. 103 of claims 2-21 have been withdrawn.
Applicants have amended each of independent claims 2, 10 and 15 in order to more clearly comply with the written description requirement and to more particularly point out and distinctly claim the subject matter regarded as the invention. Therefore, claims 2-21 are allowable.

Allowable Subject Matter
6.	In the Amendment application filed on 04/21/2022, claims 2-21 (renumbered as claims 1-20) are allowed. The claims are allowable over the prior arts of record since the prior arts of record do not teach or render obvious to disclose the combined claimed limitations recited as-a-whole as interpreted in light of the specification and Applicant’s persuasive arguments.
7.	The following is an examiner’s statement of reasons for allowance: 
All the claims are considered allowable since no prior art reference alone or combination of prior art references disclose or suggest the combination of limitations specified in the independent claims including:
“a time domain location, is indicated by the CSI request in the DCI, perform the channel measurements using the NZP-CSI-RS resources at the time domain location; perform the interference measurements  using the (CSI-IM) resources at the time domain location; and transmit an aperiodic CSI report, based on the channel measurements and the interference measurements; and in accordance with the DCI on a physical uplink shared channel (PUSCH), wherein the aperiodic CSI report corresponds to the 2NZP-CSI-RS resources and CSI-IM resources at the time domain location” in combination with other claim limitations as specified in claims 2, 10 and 15.
Note that the first closest prior art, MAZZARESE et al. (WO 2014/071,638 A1, PCT/CN 2012/084483, publication at 05/15/2014; US 2015/0244444 A1- cited as translation purpose), hereinafter “Mazzarese’444” teaches: decode downlink control information (DCI) that includes a CSI request and an uplink grant (US 2015/0244444 A1-translation for WO 2014/071,638 A1; Fig. 1-2, paragraphs [0159], [0173], manner 1: format of the DCI corresponding to the PDCCH or the EPDCCH may also be a new preset format and the new format may include a first domain used for indicating whether a UE reports an aperiodic CSI); in response to the CSI request, trigger CSI reporting (US 2015/0244444 A1-translation for WO 2014/071,638 A1; Fig. 1-2, paragraphs [0136], [0139], [0145], DCI as a whole may be considered as the aperiodic CSI trigger signaling); configure the UE to use CSI-RS resources (US 2015/0244444 A1-translation for WO 2014/071,638 A1; Fig. 1-2, paragraphs [0073], [0078], [0138], [0146], position of a resource element (RE) occupied in the sub-frame by the zero power CSI-RS) at a time domain location (US 2015/0244444 A1-translation for WO 2014/071,638 A1; Fig. 1-2, paragraphs [0073], [0078], [0138], [0146], time domain according to the sub-frame configuration information), wherein the time domain location is dynamically determined from the CSI request in the DCI (US 2015/0244444 A1-translation for WO 2014/071,638 A1; Fig. 1-2, paragraphs [0073], [0078], [0138], [0146], according to the indication of the aperiodic CSI trigger signaling), wherein said configuration of the UE to use the CSI-RS resources causes the UE to use the NZP-CSI- RS resources at the time domain location, for channel measurement (US 2015/0244444 A1-translation for WO 2014/071,638 A1; Fig. 1-2, paragraphs [0073], [0078], [0138], [0146], sub-frame transmitting the non-zero power CSI-RS), and to use the CSI interference measurement (CSI-IM) resources at the time domain location, for interference measurement (US 2015/0244444 A1-translation for WO 2014/071,638 A1; Fig. 1-2, paragraphs [0073], [0078], [0138], [0146], a channel state information interference measurement (CSI-IM) resource, which refers to a resource carrying zero power CSI-RS); and encode an aperiodic CSI report, based on the measurements, in accordance with the DCI (US 2015/0244444 A1-translation for WO 2014/071,638 A1; Fig. 1-2, paragraphs [0159], [0164], [0165], aperiodic CSI in a sub-frame n+t according to the received aperiodic CSI trigger signaling), for transmission carried on a physical uplink shared channel (PUSCH), wherein the memory is configured to store the CSI report (US 2015/0244444 A1-translation for WO 2014/071,638 A1; Fig. 1-2, paragraphs [0159], [0164], [0165], a physical uplink shared channel (PUSCH) resource according to the received aperiodic CSI trigger signaling).
Note that the second closest prior art, Etemad et al. (US 2014/0036796 A1), hereinafter “Etemad” teaches: decode radio-resource control (RRC) signaling, the RRC signaling including channel state information (CSI) measurement configuration information (paragraphs [0031], [0032]; channel state information (CSI) reference signals (CSI-RS) transmitted from one or more of the cooperating TPs) indicating non-zero power CSI reference signal (NZP-CSI-RS) resources for channel measurement and CSI interference measurement (CSI-IM) resources for interference measurement (paragraphs [0031], [0032]; RRC configuration message includes a set of indexed non-zero power (NZP) CSI-RS resources that are to be included in a CoMP measurement set); and  in response to the CSI measurement configuration information (paragraphs [0031], [0032], when CSI report is triggered for one of two alternative sets of CSI processes as configured by higher layers), configure the UE for use of aperiodic CSI reference signals (CSI-RS) with aperiodic report triggering (paragraphs [0031], [0032], RRC message with more bits being correspondingly allocated for the CSI request fields in the DCI).
The prior arts cited above disclose the claimed limitations in part, however, none of these references, taken alone or in any reasonable combination, teach the independent claims as recited in conjunction with other limitations recited in the independent claims, and thus the claims are allowed over the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than thepayment of the issue fee and, to avoid processing delays, should preferably accompany the issuefee. Such submissions should be clearly labeled "Comments on Statement of Reasons forAllowance." 

Citations of Pertinent Prior Art 
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
• Marinier et al. (US 9,532,362 B2) entitled: " Communicating Channel State Information (CSI) Of Multiple Transmission Points"
• Sayana et al. (US 9,912,430 B2) entitled: "Method And Apparatus For Channel State Information Feedback Reporting"
• Shin et al. (US 10,225,054 B2) entitled: " Method And Apparatus For Transmitting Reference Signal, Method And Apparatus For Measuring And Reporting Channel State Information, And Method For Configuring The Same"
• YOSHIMOTO et al. (US 2017/0126439 A1) entitled: " Base Station Apparatus And Transmission Method"
•Etemad et al. (US 9,154,251 B2) entitled: " Signaling For Downlink Coordinated Multipoint In A Wireless Communication System"
• Wei et al. (US 9,667,331 B2) entitled: " Restricted Aperiodic CSI Measurement Reporting In Enhanced Interference Management And Traffic Adaptation"
• Kim et al. (US 2015/0162966 A1) entitled: "Method And Device For Reporting Channel State Information In Wireless Communication System"

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITHU KO whose telephone number is 571-272-8647.  The examiner can normally be reached on Mon-Friday 8:30am-5:00pmEST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SITHU KO/            Primary Examiner, Art Unit 2414